DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1 (represented by figs. 1 and 1A) in the reply filed on August 8, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-8, 10-11, and 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 8, 2022.  (Note: Examiner acknowledges that claim 4, indicated to be drawn to an unelected species is also applicable to the elected species.  Thus claim 4 is examined on the merits.)
Information Disclosure Statement
The information disclosure statements filed June 8, 2022 has been placed in the application file and the information referred to therein has been considered as to the merits. (With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II)(D) and 37 CFR 1.98(a)(3)(ii).)
Drawings
The drawings received on June 19, 2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 12-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0311562 (Le Van-Jodin et al.). 
	As to claim 1, Le Van-Jodin et al. teach a battery cell (fig. 1bis), comprising: a positive electrode (cathode [3]); a negative electrode (anode [5]) that includes lithium metal (para 0058, 00072; example 4 para 0093); and an electrolyte structure (protective layer [6] and electrolyte [4]) disposed between the negative electrode [5] and the positive electrode [3], the electrolyte structure including: a first side (outer portion of protective layer [6]) configured to contact the negative electrode and a second side (outer portion of electrolyte [4]) spaced from the first side and facing the positive electrode, the first side and the second side defining a thickness, a first region (body of protective layer [6]) disposed adjacent to the first side and extending towards the second side, the first region having a first composition of materials that is electronically insulating (para 0076 – protective layer [6] includes a non-ion/poor-ion conductive material), and a second region (body of electrolyte [4]) disposed between the first region and the second side, the second region having a second composition of materials that is different than the first composition, the first region and the second region defining a compositional gradient across the thickness of the electrolyte structure (para 0074-0078 and example 4 para 0093 has different compositions, and thus also forms a compositional gradient).  
	As to claim 2, Le Van-Jodin et al. teach the compositional gradient of the electrolyte structure is continuum-fabricated at one point via a gradient-growth process (PVD magnetron deposition of the protective layer via a target of the protective layer on the electrolyte layer (para 0081-0093)).  (This interpretation regarding continuum-fabricated at one point via a gradient growth process is taken (as the products are deposited via PVD to be continuum-fabricated, wherein there is gradient growth at least one point between the materials) barring specification of the process and how it forms a materially different product).  Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).)
Note: Although the process is met by the claims, it is noted that as long as the claimed product is present (which it is, as set forth in the rejections above), the claim language is met. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
 	As to claim 3, Le Van-Jodin et al. teach a transition from the first composition of the first region to the second composition of the second region is one or more of smooth, continuous, and gradual (smooth, as two layers are formed; see fig. 1bis; the examples (para 0081-0092), particularly para 0081-0083, 0090, 0092-0093).  
	As to claim 4, Le Van-Jodin et al. teach a transition from the first composition of the first region to the second composition of the second region is discrete (two layers; fig. 1bis; para 0081-0083, 0090, 0092-0093).  
	As to claim 5, Le Van-Jodin et al. teach the second side of the electrolyte structure is configured to contact the positive electrode (outer portion of electrolyte [4] that touches the cathode [3]; fig. 1bis).
	As to claim 9, Le Van-Jodin et al.’s first region (body of protective layer [6]) includes one or more of lithium, phosphorous, oxygen, and nitrogen (para 0074-0076, 0092-0093).	As to claim 12, Le Van-Jodin et al. teach  thin film electrolyte structure for a battery cell, comprising: a first side (outer portion of protective layer [6]) configured to contact a lithium metal anode [5] (para 0058, 0072, 0093 indicates lithium metal) of the battery cell and a second side (outer portion of electrolyte [4]) facing opposite the first side, the first side and the second side defining a thickness of the electrolyte structure; a first region (body of protective layer [6]) disposed adjacent to the first side and extending towards the second side, the first region having a first composition of materials that is configured to be stable against the lithium metal anode (para 0074 indicates that interface resistance); and a second region (body of electrolyte [4]) disposed between the first region and the second side, the second region having a second composition of materials that is different than the first composition, the first region and the second region defining a compositional gradient across the thickness of the electrolyte structure (para 0074-0078 and example 4 para 0093 has different compositions, and thus also forms a compositional gradient). 
	As to claim 13, Le Van-Jodin et al.’s first composition of materials is electronically insulating (para 0076 – protective layer [6] includes a non-ion/poor-ion conductive material) and the second composition of materials has a conductivity that is greater than a conductivity of the first composition (as the electrolyte is meant to be ionically conductive; see para 0090).  
	As to claim 14, Le Van-Jodin et al.’s compositional gradient (electrolyte [4] and protective layer [6]) includes one or more of lithium, silicon, phosphorous, boron, oxygen, and nitrogen (para 0074-0076, 0092-0093).  
	As to claim 15, Le Van-Jodin et al.’s first region (body of protective layer [6]) includes one or more of lithium, phosphorous, oxygen, and nitrogen (para 0074-0076, 0092-0093).
	As to claim 17, Le Van-Jodin et al. teach the compositional gradient of the electrolyte structure is continuum-fabricated at one point via a gradient-growth process (PVD magnetron deposition of the protective layer via a target of the protective layer on the electrolyte layer (para 0081-0093)).  (This interpretation regarding continuum-fabricated at one point via a gradient growth process is taken (as the products are deposited via PVD to be continuum-fabricated, wherein there is gradient growth at least one point between the materials) barring specification of the process and how it forms a materially different product).  Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).)
Note: Although the process is met by the claims, it is noted that as long as the claimed product is present (which it is, as set forth in the rejections above), the claim language is met. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
	As to claim 18, Le Van-Jordin teach a portion of the compositional gradient is formed via sputtering (PVD – para 0082, 0092-0093), the sputtered portion having a thickness of 5 microns or less (para 0089 indicates the electrolyte is between 500-2000 nm, while para 0092 indicates a protective layer of 100-500 nm, wherein 1.4 µm and 250 nm (.25 µm) is exemplified (para 0093), yielding a thickness of 1.65 µm).
Note: Although the process is met by the claims, it is noted that as long as the claimed product is present (which it is, as set forth in the rejections above), the claim language is met. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Van-Jodin et al. (Note: The teachings of Le Van-Jodin et al., as set forth above and applicable herein are incorporated herein but are not reiterated for brevity’s sake.).
	As to claim 16, Le Van-Jodin indicates that the first region (body of protective layer [6]) has a thickness 100-500 nm (para 0093).  The electrolyte is between 500 nm and 3 µm (para 0071), the electrolyte structure only has a thickness of 3.5 microns at the upper range.  This thickness is seen to be close to the claimed thickness (as 3.5 microns is close to 5 microns).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)) Also see MPEP §2144.05(I).
Note: An alternate rejection regarding he thickness is set forth, denoted by *.
*Alternately, claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Van-Jodin et al., as applied to claim 12 above, further in view of US 2004/0197641 (Visco et al.). 
	As to claim 16, Le Van-Jodin indicates that the first region (body of protective layer [6]) has a thickness 100-500 nm (para 0093).  The electrolyte is between 500 nm and 3 µm (para 0071), the electrolyte structure only has a thickness of 3.5 microns at the upper range.  In this alternate interpretation, Le-Van Jodin does not teach that the thickness of the electrolyte structure is in a range of 5-25 microns (i.e the electrolyte is 4.5-24.5 microns).
	Visco et al. teach a similar structure (a protective first layer [202]/electrolyte [204] combination in a lithium anode battery, wherein the protective layer can be LiPON, (like that of Le Van-Jodin et al.; see para 0092); para 0050, 0057; fig. 2).  Specifically, the thickness of the first (protective) layer is exemplified to be 0.25 microns (250 nm; within the range of Le Van-Jodin et al., as set forth above), and the second layer (electrolyte) is embodied to be 0.1-1000 microns, 20 microns exemplified (para 0065).  Using a thickness of the electrolyte (second layer) of 0.1-1000 microns, such as 20 microns, would yield the predictable result of providing an operable electrolyte layer (in combination with a protective layer).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have an electrolyte thickness of 0.1-1000 microns, such as 20 microns (as taught by Visco et al. and applied to Le Van-Jodin et al.), as the combination would yield the predictable result of providing an operable electrolyte within a battery.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  (Note: This combination would yield a final electrolyte structure that overlaps the claimed range, thus rendering it obvious.  For non-limiting example, a 250 nm protective layer (within Le Van-Jodin et al.) and a 20 micron electrolyte layer (rendered obvious by Visco et al) yields an electrolyte structure that is 20.25 microns thick.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759